Citation Nr: 1138263	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a jawbone fracture.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had missing teeth and restorable teeth at the time of his enlistment examination in April 1951.

2.  The Veteran had additional restorable teeth at the time of his recall to active duty examination in December 1951.

3.  The Veteran was found to have gingivitis at the time of his separation physical examination in October 1953.

4.  The Veteran suffered no facial or dental trauma during service.

5.  The Veteran fractured his mandible in 2006, approximately 53 years after service.  

6.  The preponderance of the evidence does not show the Veteran to have loss of substance of the maxilla or mandible, impairment of the mandible, or loss of a portion of the ramus or maxilla during service.  




CONCLUSION OF LAW

The criteria for service connection for residuals of a jawbone fracture are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from January 1952 to October 1953.  The Veteran submitted an application for VA outpatient dental treatment in August 1955 by submitting a VA Form 10-8227, Application for Out-Patient Treatment.  He said he was seeking extraction of teeth and dentures.  He completed block 20 of the form by saying the condition was first noted in December 1953.  He stated he had had his teeth extracted at the Amphibious Base at Coronado, California.  He was seeking extraction of teeth and dentures.

The Veteran's service treatment records (STRs) and dental records (SDRs) show that he had an enlistment physical examination for the Naval Reserve in April 1951.  At that time, the dental examination showed he was missing teeth numbered 1, 16, 17, and 31, with fillings and cavities in a number of teeth.  He also had several impacted teeth.  The Veteran had a recall to active duty examination in December 1951.  He reported "yes" to having severe tooth or gum troubles and an examiner had annotated this entry as "caries" on a Report of Medical History from that date.  A dental examination recorded teeth numbered 1, 16, 17, and 32 (as opposed to 31) as missing with fillings in 8 other teeth.

The Veteran underwent dental restorations in September 1952.  He had a separation physical examination, to include dental examination, in October 1953.  He was found to have gingivitis.  The examination noted that teeth # 1, 5, 14, and 18 were missing.  There were cavities, labeled as restorable teeth at 2, 3, 4, 7, 8, 9, 10, 15, 16, 17, 19, 20, 30 and 31.  Teeth numbered 12 and 32 were said to be nonrestorable.  

A VA dental rating sheet, dated in August 1955, denied the application for dental treatment.  The rating sheet was annotated that there was no reasonable possibility of a valid claim.  The Veteran failed to meet provisions of Public Law 84-83 by allegation or evidence.

The Board notes that Public Law 84-83, enacted on June 16, 1955, addressed the provision of outpatient dental services and treatment, and related dental appliances, to veterans with, inter alia: service-connected disabilities that were compensable in degree; a disability that is service connected and shown to have been in existence at discharge or release from duty if application for treatment is made within one year or by December 31, 1954, whichever last occurs; a service-connected dental condition or disability due to combat wounds or other service trauma or a former prisoner of war (POW); and, a disability that is associated with and aggravating a disability from some other disease or injury that was incurred or aggravated in service.

The RO wrote to the Veteran in October 1955.  He was informed that before a final decision could be made in his case he needed to provide requested information.  The letter asked the Veteran to say if he was ever a POW and whether he received trauma to his mouth or jaw during service.  The letter was annotated in January 1956 that the Veteran had failed to respond.  

The Veteran requested a complete copy of his STRs in October 2006.  The RO responded that his records were not available at that time.  Evidence of record reflects that the Veteran's claims folder was received from the National Archives and Records Administration (NARA) in May 2007, subsequent to the submission of the Veteran's current claim.  

The Veteran submitted his claim for VA disability compensation in April 2007.  He said that he was seeking service connection for a bilateral jaw fracture.  He said the residuals he endured were loss of teeth and tender scarring of the area where a donor bone was taken.  He said his teeth were coming loose and he was directed to go to either a Naval Reserve Center or VA.  He also said his remaining teeth were removed and dentures were made.  The Veteran included images of what appeared to be his jawbone as taken by a K. Wong, D.D.S.  

The RO wrote to the Veteran to inform him of evidence needed to substantiate his claim in November 2007.  He responded in December 2007 that he had nothing further to submit.  

The Veteran's claim was denied in February 2008.  The rating decision noted that the Veteran's STRs and SDRs were negative for evidence of a jaw fracture.  It was further noted that he had been asked to submit evidence in support of his claim but had not done so.

The Veteran submitted his notice of disagreement (NOD) in April 2008.  

The Veteran submitted a statement from himself, his brother, and his ex-wife in July 2008.  The Veteran related that he developed some type of gum or tooth disease while stationed in Japan.  He said his teeth started to rot and fall out.  He said that, at the time of his discharge in 1953, he was informed that he could wait on a dentist being available or get out.  He said he was told it could be up to six months before he saw a dentist.  He said he got out instead of waiting.  His teeth got worse.  He had a 2-year commitment with the Naval Reserve.  He said he had his teeth removed while in the Reserves and was issued dentures between 1954 and 1955.  The Veteran added that he used dentures for the years thereafter.  He said he was told by a Reserve dentist that his "problem" was acquired in Japan.  The Veteran added that he had resorption that occurred as a direct result of the disease acquired in Japan.  He said the resorption was so severe that, when a piece of wood hit his face in 2006, it broke the thinned out jawbone.  He then required a donor bone be taken from his right hip to repair his fractured jaw.  

The statement from the Veteran's ex-wife, G.W., was received in July 2008.  She said she was married to the Veteran from 1952 to 1957.  The marriage from August 1952 is supported by evidence of record.  She said the Veteran was not afforded a dental examination on his discharge in 1953.  She said the Veteran told her there was no dentist available at the time.  He later had all of his teeth removed in either 1954 or 1955 and this was paid for by the Naval Reserve.  She said they also issued dentures to the Veteran.  She said the Veteran told her that "the dentist" told him that the damage was from his active service time in Japan.

The third statement was from the Veteran's brother, D.B.  He said the Veteran had an accident in 2006.  A piece of wood came out from under a saw and hit the Veteran in the left jaw.  The jaw was fractured.  The brother said that he and the Veteran served together during service and he could say the Veteran had dental problems, characterized as rotting teeth, after service in Japan in 1952.  He said the Veteran's dental condition occurred on active duty.  He stated that the Veteran's teeth were in good condition when he entered service.

The Veteran perfected his substantive appeal in January 2009.  He maintained that his dental disability started in Japan.  He said that, within a year of discharge from active duty, all of his teeth fell out from disease.  He said the disease was caused from active duty.  He said the wearing of dentures caused resorption.  Because of this his jaw thinned to a degree as to allow it to be fractured in 2006 from a simple piece of wood.  He restated his contention as, if he had not lost all of his teeth from a disease that began in service, the resorption would not have occurred and his claim would not have been filed.  

The Veteran submitted a statement from his dentist, Dr. Wong.  Dr. Wong said his statement was in regard to a request from the Veteran.  He said he met the Veteran in 2006 after a wood working accident.  A piece of wood had caused a penetrating wound to the Veteran's lower jaw, fracturing it into three segments.  He said the diagnosis at the time was a fully edentulous (maxilla and mandible), Kent class III mandible (severe resorption of the mandible into basilar bone), with an open, complete minimally displaced bilateral parasymphysis fracture of the mandible.  Dr. Wong said he operated on the Veteran in October 2006 and performed a transcutaneous open reduction internal fixation of the bilateral mandible fracture with an iliac crest bone graft from the right hip to reinforce the mandible.

Dr. Wong said the Veteran had a second procedure in June 2007 to place dental implants and to hold his lower denture in place.  He said that because of the severe resorption of the Veteran's mandible, implants were necessary for stability to hold his full lower denture in place.  

Finally, Dr. Wong said that the Veteran's situation with the severe resorption of his lower jaw was most likely due to the chronic wear of his full lower denture for years.  He said it was well established in dental literature that without the tooth roots to support the alveolus of the maxilla and mandible, that resorption will occur.  He said that cause of resorption, added in combination with external force from use of a denture, and resorption is inevitable.  Dr. Wong further stated that he was not present nor did he examine the Veteran prior to his having his teeth extracted [in 1954-1955].  He said he could not determine the state of the Veteran's dental health at the time of the full mouth extractions.  

The Board notes that "edentulous" is defined as "without teeth; having lost some or all natural teeth."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 601 (31st ed. 2007) [hereinafter DORLAND'S].  Resorption is defined as "the loss of substance through physiologic or pathologic means, such as loss of dentin and cementum of a tooth, or of the alveolar process of the mandible or maxilla."  DORLAND'S at 1651.

The Board remanded the case in August 2009.  In light of the Veteran's statements that he had his remaining teeth extracted while in the Naval Reserve, those records were to be requested and obtained if available. 

Initially, multiple requests for the records were made to the Naval Reserve Personnel Records Center (NRPRC) in New Orleans, Louisiana.  However, the RO was instructed of a change in location for storage of the records and a request was made to the Navy Reserve Personnel Center in Millington, Tennessee, in July 2011.  A negative response was received in August 2011 that said there were no records for the Veteran by way of his name or Social Security number.

A formal determination of the unavailability of the records was made and a Memorandum to File was included in the claims folder in August 2011.  There is also a Report of General Information from August 16, 2011, that noted the Veteran was contacted by telephone and informed of the negative reply for the Reserve records.  

The Veteran was issued a supplemental statement of the case (SSOC) that noted the status of his case, the evidence added to the records since the statement of the case issued in December 2008, and the basis for the continued denial of his claim in August 2011.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 (2011).  Otherwise, dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings-dental and oral conditions).  Such disabilities include impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis and not the result of the loss of the alveolar process due to periodontal disease.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2011).

The evidence of record establishes that the Veteran had a number of cavities, as well as several missing teeth, at the time of his initial examination in April 1951.  Additional cavities were noted at the time of his examination of December 1951.  Caries was cited by the examiner in response to the Veteran's identification of having severe tooth or gum troubles.  His October 1953 separation examination provided a diagnosis of gingivitis.  

The Veteran sought VA dental treatment in August 1955.  He had already undergone tooth extraction at the Amphibious Base.  His claim was denied as he failed to respond to the request for evidence as a POW or having sustained dental trauma in service.

In his current claim the Veteran does not allege any dental trauma in service and there is no evidence of any type of trauma or injury to either jaw in the service records.  VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice). 

The Veteran conceded he had a dental disease in service that resulted in the loss of his teeth.  The disease is identified on his 1953 physical examination as gingivitis.  He maintains that the loss of teeth led to his wearing of dentures, the wearing of dentures contributed to the resorption of his mandible and that he would not have suffered a fracture when he was struck with the wood absent the resorption caused by his need to wear dentures.  Dr. Wong's statement supports the theory that the loss of teeth, namely the tooth root, will result in resorption.  He also said that, with the continued wearing of dentures, resorption was inevitable.  However, he also said he had no idea of the status of the Veteran's dental health at the time his teeth were extracted.  This was more than 50 years prior to Dr. Wong's treatment.  It is important to note that Dr. Wong never stated that the Veteran would not have suffered a fractured jaw had he not experienced resorption.  

Although the Veteran's brother said the Veteran's teeth were good when he entered service, the dental records show otherwise and the Veteran alleged having severe gum trouble on his Report of Medical History from December 1951.  Moreover, the Veteran's brother is not competent to provide evidence as to the overall status of the Veteran's dental health.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting in a footnote that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

The statement from the Veteran's ex-wife shows that the Veteran lost his teeth due to disease and not as the result of trauma or injury.  

In short, the Veteran lost his teeth due to periodontal disease as reflected in his SDRs.  He was issued dentures and wore them for a number of years.  According to his assertions, and information provided by Dr. Wong, this lead to a resorption of bone of the mandible.  However, there is no basis to establish service connection for the resorption, and thus the fracture of the mandible as claimed by the Veteran, as the tooth loss was due to a condition that cannot be service connected.  The Veteran has not submitted any medical and/or dental evidence to show that there was any loss of substance of the maxilla or mandible, impairment of the mandible, or loss of a portion of the ramus or maxilla during his period of military service.  Thus, there is no basis to establish service connection for the fracture of the jaw from 2006 and the Veteran's claim for service connection is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in April 2007.  He was provided notice in November 2007.  He was advised of the evidence required to substantiate his claim for service connection.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was provided with the notice required by Dingess in regard to how disability ratings and effective dates are determined.

The Veteran responded to the notice letter in December 2007.  He said he had nothing further to submit in support of his claim.

The Veteran's claim was denied in February 2008.  He submitted his NOD and perfected his appeal with argument as to why he should be granted service connection.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements and his submission of evidence from Dr. Wong.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, SDRs, as well as statements from the Veteran, his ex-wife, and brother and from Dr. Wong.  The Veteran elected not to testify at a hearing in his case. 

The Veteran alleged that he received dental treatment after his active service from a Naval Reserve unit.  Efforts were made to obtain those records but a negative reply was received from the expected custodian of such records.  The Veteran was informed of the negative reply.  He had indicated earlier that he had no records of the post-active service treatment.  Thus, VA complied with its duty to seek out military records identified by the Veteran.  38 C.F.R. § 3.159(c)(2), (3) (2011).

VA has not provided the Veteran with an examination or obtained a medical opinion addressing his claim.  Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service- connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, an examination or medical opinion is not required because there is sufficient competent medical evidence on file for the Secretary to make a decision on the claim.  The Veteran clearly has a current disability of residuals of a fractured jaw.  He contends that his loss of his teeth, due to periodontal disease, resulted in his being required to wear dentures for many years and this weakened his jawbone due to resorption.  The weakened jawbone was fractured when he was struck in the face with a piece of wood.  However, service connection is not in order for loss of teeth due to periodontal disease.  There was no loss of substance of the maxilla or mandible, impairment of the mandible, or loss of a portion of the ramus or maxilla during service.  The evidence as it stands therefore is sufficient to make a decision on the claim, and a VA examination or opinion is not necessary.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for residuals of a jawbone fracture is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


